OPINION OF THE COURT
Mercure, J.
On September 17, 1989, defendant entered the home of Tammis Groft in the City of Albany and stabbed her in the chest with a knife. Groft pulled the knife out of her chest and stabbed defendant, who fled the scene. Receiving a report from defendant’s employer that defendant had suffered a stab wound, the police arrested defendant on an outstanding bench warrant for failure to pay a fine on a disorderly conduct conviction. After being taken into custody, defendant made oral and written admissions and was identified in a lineup as Groft’s assailant. Defendant was indicted for attempted murder in the second degree, two counts of assault in the first degree and burglary in the first degree. Citing deficiencies in the "blanket” notice served pursuant to CPL 710.30 (1), defendant moved to suppress, inter alia, evidence of his oral and written statements and the lineup identification. County Court denied the motion. After trial, defendant was convicted of all four counts of the indictment and sentenced to consecutive prison terms aggregating 16% to 50 years. He now appeals.
We find merit in defendant’s primary contention, that the People’s failure to serve an adequate CPL 710.30 notice required suppression of evidence of defendant’s oral and written statements and the lineup identification (see, CPL 710.30 [3]; People v O’Doherty, 70 NY2d 479). We accordingly grant the motion to suppress that evidence, reverse the judgment of conviction and remit the matter to County Court for a new trial. In our view, the mere notation on a printed form that the People intend to offer evidence of (a) "An oral statement made to a public servant”, (b) "A written statement made to a public servant”, and (c) "Identification of the defendant as the person who committed the crime herein charged by a witness who has previously identified the defendant as such by * * * *64Lineup” is insufficient to satisfy the requirement of CPL 710.30 (1) that the People serve a notice "specifying the evidence intended to be offered” (emphasis supplied). We are not at all persuaded by the People’s argument that the statutory language requires only that they indicate which of the enumerated types of evidence they intend to offer. To the contrary, this Court has required, at a minimum, notice of the " 'sum and substance’ ” of a defendant’s oral statement and the person to whom it was given (People v Laporte, 184 AD2d 803, 804, lv denied 80 NY2d 905, quoting People v Holmes, 170 AD2d 534, 535, lv denied 77 NY2d 961). Similarly, the People were required to attach a copy of defendant’s written statement and identify the lineup, at the very least, by date and place (see, People v Palermo, 169 AD2d 787; cf., People v Ocasio, 183 AD2d 921, 923-924, lv dismissed 80 NY2d 932). Notably, the form utilized by the People made provision for the inclusion of that very information. We are in accord with the view of the Second Department and respected commentators that an incomplete form notice such as the one utilized in this case " 'is insufficient to fulfill due process and statutory requirements’ ” (People v Palermo, supra, quoting Matter of Albert B., 79 AD2d 251, 256; see, 5 Zett, NY Crim Prac (I 37.5 [2] [b]; [3] [c]; Katz and Shapiro, New York Suppression Manual § 29.02 [3]; contra, People v Rutledge, 150 Misc 2d 948).
Defendant’s remaining contentions have either been considered and found to lack merit or have been rendered academic by our reversal of the judgment of conviction.